Third District Court of Appeal
                             State of Florida

                    Opinion filed February 17, 2021.


                           ________________

                            No. 3D20-1868
                Lower Tribunal Nos. 98-5013 & 98-3144B
                          ________________


                          Derrick Grantley,
                                Petitioner,

                                   vs.

   Clerk of the Circuit Court, Miami-Dade County, Florida,
                              Respondent.



     A Case of Original Jurisdiction – Mandamus.

     Derrick Grantley, in proper person.

     Luis G. Montaldo, Chief General Counsel for Harvey Ruvin; and The
Reyes Law Firm, P.A., and Israel Reyes and Christopher Reyes, for
respondent.


Before SCALES, HENDON, and MILLER, JJ.

     MILLER, J.

                   UPON CONFESSION OF ERROR
      Petitioner, Derrick Grantley, has filed an application for issuance of a

writ of mandamus against respondent, the Clerk of the Courts for Miami-

Dade County. Petitioner contends the refusal by respondent to accept his

filings below unconstitutionally impairs his fundamental right to access to the

courts. See Art. I, § 21, Fla. Const. (“The courts shall be open to every

person for redress of any injury, and justice shall be administered without

sale, denial or delay.”); see also Mitchell v. Moore, 786 So. 2d 521, 525 (Fla.

2001) (“Florida's constitution specifically guarantees a citizen's access to

courts.”) (citation omitted); Henderson v. Crosby, 883 So. 2d 847, 853 (Fla.

1st DCA 2004) (“Florida access-to-courts provision applies to all types of

claims that might be filed by inmates in Florida's courts.”).             Upon

respondent’s proper and commendable confession of error, as well as our

own independent review of the record, we grant relief.

      After petitioner was prohibited by the lower court “from filing future

pleadings or documents of any kind . . . pertaining or relating to, or arising

out of [his criminal cases] unless signed by a member in good standing of

the Florida Bar,” this court overturned the proscription. See Grantley v.

State, 299 So. 3d 455 (Fla. 3d DCA 2020).           Nevertheless, respondent

continued to unwittingly reject all papers submitted for filing by petitioner on

his own behalf.



                                       2
      “Criminal defendants have a fundamental, constitutional right to

adequate, effective, and meaningful access to the courts.” Henry v. State,

124 So. 3d 958, 959 (Fla. 5th DCA 2013) (citation omitted). Hence, here,

once this court reinstated petitioner’s right to file his own papers, respondent

was endowed with a ministerial duty to accept all filings. See Musmacher v.

McDonough, 969 So. 2d 1101, 1102 (Fla. 1st DCA 2007); Faddis v. Carlton,

626 So. 2d 1122, 1122-23 (Fla. 5th DCA 1993); Outboard Marine Domestic

Int'l Sales Corp. v. Fla. Stevedoring Corp., 483 So. 2d 823, 824 n.1 (Fla. 3d

DCA 1986). Accordingly, petitioner has demonstrated “a clear legal right to

the performance of the act requested, an indisputable legal duty on the part

of the respondent, and that no other adequate remedy exists,” 1 and we grant

the petition. Turner v. Singletary, 623 So. 2d 537, 538 (Fla. 1st DCA 1993)

(citation omitted); see Tucker v. Ruvin, 748 So. 2d 376, 378 n.2 (Fla. 3d DCA

2000). As we are confident respondent will abide by this decision, we

withhold the formal issuance of the writ.

      Petition granted.




1
  Upon this record, it is within the domain of the trial court in the first instance
to determine the timeliness of any individual submission. See, e.g., Walker
v. State, 661 So. 2d 945 (Fla. 4th DCA 1995). However, petitioner’s
substantive rights should not be inadvertently thwarted by the actions of
respondent. See Ramsey v. State, 965 So. 2d 854, 855 (Fla. 2d DCA 2007).

                                         3